DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This notice of allowance is responsive to communications filed 19 January 2021. Claims 1-15 and 17-21 remain pending. Claim 16 has been cancelled.

Response to Amendment and Arguments
The amendment filed 19 January 2021 has been entered. 
Applicant’s arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1 and 11.  Therefore, the rejections have been withdrawn.  

	
Reasons for Allowance
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “determining a type of public safety incident that the user is currently assigned to; providing the initial result and a user context related to the user query to an operator device when the cognitive load exceeds the cognitive load threshold, the user context including the type of public safety incident to which the user is currently assigned; filtering, at 
The closest prior art of record, EDA et al. (US 2018/0239873) teaches a maturity score that is described to represent a measure of emotional state, see ¶ [0003]. The determination of the maturity score uses data collected by sensors, see ¶ [0021]. The maturity score is described as a numerical value that may be compared against a numerical threshold value, see ¶ [0026]. FIG. 4 depicts a search result adjusting module. ¶ [0087] describes a search result adjusting module that may adjust one or more search results responsive to a search query.
Aimone (US 2014/0347265) teaches determining a contextual baseline for the wearer's habitual Brain State. Contextual baselines are dependent on context: location, occupation, activity, sleep, goals, desires, and other factors, see ¶ [0181]. 
Biswal et al. (US 2015/0160019) teaches selectively rejecting and/or suppressing driver distractions when the driver’s cognitive load is detected to be heightened, see ¶ [0054] and [0059] – [0064].
The specific claim limitations “determining a type of public safety incident that the user is currently assigned to; providing the initial result and a user context related to the user query to an operator device when the cognitive load exceeds the cognitive load threshold, the user context including the type of public safety incident to which the user is currently assigned; filtering, at the operator device, the initial result to produce a revised result based on the user context” clearly present in the allowed independent claims 1 and 11 is neither taught nor suggested by the prior art as a whole, either alone or in combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAMARA T KYLE/               Supervisory Patent Examiner, Art Unit 2156